DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1011830. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘830 teaches an apparatus for routing wireless communications (line 1 of the claims filed 12/8/2020), the apparatus comprising: an enclosure configured to attach to an external portion of an aircraft (line 3), wherein the enclosure: contains: a wireless communications device (lines 4-5), and an antenna in communication with the wireless communications device (line 7), the antenna being configured to: send or receive signals to or from the aircraft (lines 8-9); send or receive signals above the aircraft (lines 8-9): and send or receive signals below the aircraft (lines 8-9).
However, claim 1 of ‘830 fails to teach that the enclosure comprises a first portion angled upward and a second portion angled downward.
Nevertheless, it was old and well-known to use boxes with lids as enclosures. Boxes with lids have first portions angled upward (the walls of the box) and portions angled downward (the lip of the lid that overlaps the walls of the box).
Thus, it would have been obvious to provide that the enclosure of claim 1 of ‘830 comprised a box with an overlapping lid.
The motivation would have been to provide an enclosure that allowed access to the enclosed contents by removing the lid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0050013 (“Brownjohn” or “B”).
Regarding claim 1, B teaches an apparatus for routing wireless communications (the integrated light/antenna transceiving devices of paragraph 0032), the apparatus comprising: an enclosure (the lights) configured to attach to an external portion of an aircraft (the lights are external lights), wherein the enclosure contains a wireless communications device (the radios/transceivers of the communication antenna systems built into the lights), and an antenna in communication with the wireless communications device (the antennas of the radios/transceivers of the communication antenna systems built into the lights) and configured to send or receive signals to or from the aircraft (as described in 0032 and as shown in Fig. 1); send or receive signals above the aircraft; and send or receive signals below the aircraft (it would be electromagnetically impossible to create an aircraft antenna of finite size that radiates in only one direction; There will inevitably be some radiation above and below; In addition, an aircraft antenna designed to communicate with the ground can be said to radiate below the aircraft when the aircraft is flying upright and above the antenna when the aircraft is flying upside down).
However, B fails to teach that the enclosure comprises a first portion angled upward and a second portion angled downward.
Nevertheless, it was old and well-known to use boxes with lids as enclosures. Boxes with lids have first portions angled upward (the walls of the box) and portions angled downward (the lip of the lid that overlaps the walls of the box).
Thus, it would have been obvious to provide that the enclosure of claim 1 of ‘830 comprised a box with an overlapping lid.
The motivation would have been to provide an enclosure that allowed access to the enclosed contents by removing the lid.
Regarding claim 2, B teaches that the enclosure is configured to attach to an external lighting interface of the aircraft (data transmission may be delivered over existing power wiring for the external lights; 0032).
Regarding claim 3, B teaches a light (the lights of 0032). B fails to explicitly teach that the light is one of a navigation light, anti-collision light, rear-position light, rotating beacon light, or landing light. However, it was old and well-known for aircraft external lights to perform one of the associated functions. Therefore, it would have been obvious to provide that B’s lights is one of the listed types in order to perform one of the associated functions.
Regarding claim 4, B teaches that the enclosure is configured to attach to one of a wing or tail of the aircraft (as shown in Fig. 1).
Regarding claim 5, B teaches that the enclosure is configured to allow a light to attach to the enclosure (the enclosure is that of a light, as described in 0032).
Regarding claim 6, B fails to teach that the wireless communications device comprises a transponder. However, it was old and well-known for aircraft to employ transponders. Therefore, it would have been obvious to incorporate a transponder within B’s light. The motivation would have been to allow for radar systems to identify the airplane.
Regarding claim 7, B teaches that the enclosure is configured to attach to an external lighting interface of the aircraft (data transmission may be delivered over existing power wiring for the external lights; 0032).
Regarding claim 9, B fails to teach that the antenna is a dipole antenna. However, dipole antennas were old and well-known. Thus, it would have been obvious to employ a dipole antenna as B’s antenna. The motivation would have been to employ a ubiquitous, well-understood antenna as B’s antenna.
Regarding claim 10, B teaches a light (the lights of 0032). B fails to explicitly teach that the light is one of a navigation light, anti-collision light, rear-position light, rotating beacon light, or landing light. However, it was old and well-known for aircraft external lights to perform one of the associated functions. Therefore, it would have been obvious to provide that B’s lights is one of the listed types in order to perform one of the associated functions.
Regarding claim 11, B teaches that the enclosure is configured to attach to one of a wing or tail of the aircraft (as shown in Fig. 1).
Regarding claim 12, B teaches that the enclosure is configured to allow a light to attach to the enclosure (the enclosure is that of a light, as described in 0032).
Regarding claims 13-15 and 18, B fails to teach that the transponder is configured to send and and/or receive an ADS-B signal and fails to teach that the enclosure contains a global navigation satellite system (GNSS) receiver and fails to teach that the transponder operates according to one of Modes 1,2, 3, A, C, S, ES, 4, or 5. However, these signals, modes and receivers were all old and well-known. Therefore, it would have been obvious to incorporate any of them into B’s enhanced light in order to provide the functionality of those signals, modes, and receivers.
Regarding claim 16, B fails to teach that the enclosure contains a barometric altimeter. However, barometric altimeters were old and well-known. Therefore, it would have been obvious to incorporate a barometric altimeter into B’s enhanced light. The motivation would have been to measure altitude.
Regarding claim 17, B teaches that the enclosure contains a radio antenna (0032).
Regarding claim 21, B fails to teach that the antenna is a monopole antenna. However, monopole antennas were old and well-known. Thus, it would have been obvious to employ a monopole antenna as B’s antenna. The motivation would have been to employ a ubiquitous, well-understood antenna as B’s antenna.
Regarding claim 22, B fails to teach that the enclosure is configured to attach to a mounting plate. However, using mounting plates for attachment was old and well-known. Thus, it would have been obvious to provide that enclosure is configured to attach to a mounting plate. The motivation would have been to allow the enclosure to be more easily removed or placed.
Regarding claim 23, see the rejection of claim 16. A barometer can be considered a sensor configured to detect a contextual aspect of the apparatus or the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845